        Case 3:14-cv-00741-KAD Document 59-1 Filed 01/22/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT



DANIEL E. CARPENTER ANd
GRIST MILL CAPITAL, LLC,

       Plaintiffs,                                  Docket   No. 3:14CV741 (KAD)

VS


LYNN ALLEN, CHERI GARCIA,
TIMOTHY CORSI, JOHN DOES 1-IOO,
and JANE DOES 1-100,


       Defendants

                       CERTIFICATION OF SCOPB OF EMPLOYMENT

       I,   John H. Durham, United States Attorney for the District      of Connecticut, acting in
accordance with the authority vested in me by 28 C.F.R.    $ 15.3(a), hereby certiff pursuant to the
provisions of 28 U.S.C. S 2679(d)(1) that Lynn Allen, Cheri Garcia and Timothy Corsi were
acting within the scope of their federal employment with regard to all conduct relating to the
Plaintiffs' claims as alleged in the Complaint.


       Dated at New Haven, Connecticut     , thi, {day     of Dece mber, 2020




                                                    John
                                                    United
                                                                 Connecticut
